Citation Nr: 1219568	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-37 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


REMAND

The Veteran had active service from October 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

During the current appeal, and specifically in November 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In February 2012, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) (1) contact the Veteran and ask him to (a) identify all sources of treatment for his respiratory problems, (b) obtain from him the appropriate release of information forms, and (c) secure copies of any private medical records issued by the identified treatment providers; and (2) schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder.  In February 2012, the Appeals Management Center (AMC) sent the Veteran a letter and asked that he complete the necessary authorization and release forms.  The AMC also initiated a request to have the Veteran scheduled for a VA examination for his respiratory condition.  The examination was completed in March 2012, and copies of the VA examination report have been associated with the Veteran's claims file.  However, the RO did not attempt to obtain the Veteran's private treatment records as requested in the remand directives, even after receipt of the necessary medical release forms.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
During the course of his appeal, the Veteran indicated that he received treatment for his chronic obstructive pulmonary disease (COPD) from his private family physician, Dr. T.G.  See Statement of Veteran, date stamped as having been received in December 2009.  At the November 2011 videoconference hearing, the Veteran testified that he has received treatment for his respiratory condition from several private physicians.  See November 2011 Hearing Transcript (T.), p. 9.  

In a letter dated on February 9, 2012, the AMC asked the Veteran to complete and return medical release forms for each of his non-VA providers, and to specifically include his dates of treatment with, as well as the complete address and zip code of, each provider.  The AMC further informed the Veteran that the completed medical release forms were necessary for the AOJ to obtain treatment information and medical records issued by these health-care providers.  It was also noted in the letter that if the AMC did not hear from the Veteran after 30 days, they might make a decision on his claim.  

In the April 2012 Supplemental Statement of the Case (SSOC), the Decision Review Officer (DRO) noted that the Veteran did not respond to the February 2012 letter, and did not submit the completed medical release forms to the AOJ.  However, a review of the claims file reflects that the Veteran did in fact provide the completed authorization and consent forms for two of his private physicians - namely Drs. F.H. and T.G.  The Veteran also included his dates of treatment with these physicians and specifically indicated that he had been receiving treatment from Dr. T.G. for the past twelve years, and had most recently visited with Dr. F.H. in December 2009.  The Veteran further noted in the comments section in the authorization form for Dr. T.G., that Dr. T.G. is his family physician, and Dr. F.H. is the physician who prescribes his emergency medication.  The Board notes that in November 2009, the Veteran completed an authorization and consent form for Dr. F.H., and the RO attempted to secure these records from this physician.  However, in the most recent medical release form, the Veteran provided different dates of treatment with Dr. F.H.  Along with these forms, the Veteran also submitted a number of medical records which appear to have been issued by both these physicians.  However, given that the dates on these records are different than the specified dates of treatment written in the authorization and consent forms, it appears that there may be outstanding private treatment records from both physicians.  

Indeed, the Board notes that the more recent authorization and consent forms were completed by the Veteran and dated on February 20, 2012.  These forms, as well as the more recent private treatment records were all date stamped as having been received at the AMC on March 6, 2012.  Nevertheless, it appears that they were not associated with the claims file until after the April 2012 SSOC was issued.  Despite the fact that the completed release forms were received by AMC within 30 days of the February 9, 2012 letter sent to the Veteran, it does not appear that the AMC attempted to obtain these private treatment records.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Using the completed medical release of information forms for Drs. T.G. and F.H., both of which are dated on February 20, 2011, procure copies of the above-referenced private treatment records as well as any other medical records pertinent to the Veteran's respiratory condition, to include any progress notes, evaluations, and X-ray reports.  Specifically, attempt to obtain any clinical or medical records regarding respiratory treatment that the Veteran received from Dr. T.G., dated from January 2000 to the present time, and from Dr. F.H., from December 2009 to the present.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2.  Following completion of the above, re-adjudicate the issue of entitlement to service connection for a respiratory disorder.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

